Case 13-50530-CSS   Doc 772-5   Filed 08/21/20   Page 1 of 6




Exhibit 114
          Case 13-50530-CSS                                           Doc 772-5                        Filed 08/21/20                              Page 2 of 6




4/8/2008                                                                                                                                                          Distribution
      MEMORANDUM;                                                                                                                                       JBB"        CMT          JOG
                                                                                                                                                        OFM         DPM          PJB
    TO:                                     Distribution                                                                                                            DJD          RSG
    FROM:                                   Patrick J. Byrne                                                                                                                     File
    REL                                     Allied Holdings                    Senior Secured Credit Facilities


    Bank Loan Summary
    Borrower(s): Allied Holdings, Inc. (the "Borrower")

    IFacilities:                                  MDY/SP (S MM) Spread            Offer                              Current Avg. life                             DM to
    llnslitulional Tranches                                        Amount LIBOR + Price                               Yield                             Maturity" Ayg. life
    I Revolver                                                     $ 35.0 225 70.00                                                                     09/30/12 892
    I Synthetic Letter of Credit                                   $ 50.0 400 70.00                                                                     09/30/12 1,067
    I First Lien Term Loan                                         $155.0 400 70.00                                                                     09/30/12 1,067
    I First Lien Term Loan DD b                                    t 25.0 400 70.00                                                                     09/30/12 1,067
    I Second Lien Term Loan                                        $ 50.0 700 n/a
    |Corporate Family Ratings are B2/B+

    I sap Recovery Rating is 1 for he Firsl Lien Credil FadlilisB
    |Moody's Loss Given Default Rating is LGD2 for Ihe First Lien Credit Facilities

    [a initia? ienn of facililies is 6 month? with inHisl funding on 03/30/07; Facilities wiif convert to a 5 year term (from the effeclive date of (he Plan of
     Reorganteation) at emergence from Ch. 11
     Undrawn Fee is 200bps

    Industry; Moody's - (27) Cargo Transport; S&P - (37) Surface transport, Shipplng/shipbuildlng, Trucking
     TERMS:
     Admin. Agent/Syndicatlon: Goldman Sachs
     Use of Funds: Refinance DIP financing, fund future capital reserves and working capital requirements
     Seniority: Senior secured
     Security & Collateral: The First Lien Term Loan will be secured by a first priority interest in all of the assets of the Company,
     100% o( the domestic capital stock, and 65% of the foreign stock of the Company. The Second Lien Term Loan will be
     secured by a second priority interest in all of the assets of the Company, 1 00% of the domestic capital stock, and 65% of the
     foreign stock of the Company.
     Availability: The First Lien Term Loan and Second Lien Term Loan will be fully funded at closing. The First Lien Delayed
     Draw Term Loan will be unfunded at closing but is expected to be drawn within 12 months. The Revolver will be unfunded at
     closing.
     Call Protection; 101 for first year on the First Lien Term Loan
     Amortization: The Term Loan will be 1 % per anum with the balance due at maturity. None for the Revolver or LC.
     Mandatory Repayments: 1) 75% of excess cash flow 2) 100% of asset sales with permitted re-investment carve outs 3)100%
     of proceeds from new equity issuance prior to the Exit Facilities Conversion Date and 50% of proceeds after Conversion Date
     and 4) 100% of new debt issuance
     Selected Covenants: Limitations on incurring more Indebtedness; limitations on permitting lians on assets; limitations on
     mergers, acquisitions, and investments; and other standard covenants for a transaction of this type.
    Financial Covenants:                             Maximym Leverage Ratio                                     Minimum Interest Coverage
                                                  08/30/07              6.75 x                                        06/30/07                 1.35X
                                                  Q9/30/07              5.75 X                                        09/30/07                 1.55X
                                                  12/31/07              5.00 x                                        12/31/07                 1,75x
                                                  03/31/08              4.50 x                                        03/31/08                 2.00 x
                                                  06/30/08              3.50 X                                        06/30/08                 2.25 x
                                                  03/31/09              3.25 X                                        09/30/08                 2.50 x
                                                  03/31/11              2-75 K                                      03/31/09                   2.75 x
                                                 Thereafter             2.7SX                                       03/31/11                   3.25 x
                                                                                                                  Thereafter                   3.25 x
                                                 Maximum Capital Expenditures
                                                 FY2D07 --—67.00 mm-
                                                 Thereafter 70.00 mm



    AFG Position                                                   Stated                                                    Cost             Market        Gain/
    _Security                                     Portfolio        Spread        Face Amount                            Unit      Total _ Unit     Total   (Loss)
    Synthetic Letter of Credit                   CLO VIII           400                1,089                             97.98      1,067 70.00       762    -(305y
    Term Loan                                    CLO VIII           400                3,888                             97.99      3.810 70,00     2,722  ; 1.088)
                                                                                       4,977                                       ~4,877          3,484 (T,393)~

    Public Debt Securities                                        MDY/SP              Amount                         Current                      Offered             SpreadlYTW)
    Securil                                                         Ratim            Outstanding                      Price                        YTW                T+-      L+
    None


    Primary Equity Securities                                                    Shares                               Market
       icflptton                                  Symbol            Price           o/s                               Eaiilfa                           Dividends    Yield
    Private

                   This report may contain NON-PUBLIC & CONFIDENTIAL information that Is to be used solely for evaluating the investment merits of
                    senior secured debt This report may contain projections and/or break-up evaluations in addition to historical information. These
                          Items are based on hypothetical assumptions and are subjective. Projections andfor valuations may not Be achievabla,




                                                                                                                                                                                        AM00035
     Allied Holdings (Private) - Operating Results
      En mitlions)



                                        Monthly                                                                                                                                                         tonual; 1231 Fiscal Year End
     Ooeratlng Results                      02/28/07      03f3W7     04/30/07      05/31/07 t16/30/07       0701/07      03/3V07    0300(07     1DQ1/07    1100/07    12;31/07    01/31/08     29;08        2002     2003      2004      2005      2006      20D7              200BB"
                                                                                                                                                                                                                                                                      m
     Total Revenue                                59.7       76.5         71.0          77,8        73.3        54.2         72,5      69.8        78,2       71.0                    57.2      63.1         898:1     865.5    895.2     892.9     893.2                        759.9
     EBITDA                                       (0.1)        6.0         4.5           6,3         5.3         0.3          7.8       5.7         9.3        7.5        (2.2)        0.1       1.9          75,9      64.0     37A       13.2      53,0      48.7    52.4       91.3
       Margin                                   -0.2%        7.8%         6.3K         8.1%         7.3%        9.6°,.       M.S%      e.i%      . 119%      10.SV.                  0.1%       3.0%         8.5%      u%       4.2%      1.S%      5.9%                        1 i0%

     Interest expense;
      First Lien                                   0.9         0.9         1.4           1.4         1.4          1.4         1.5       1.4         1.3        1.4         1.4         1.4       1.2         17.7      16.2     18.4       26.5      17.2     15.6     16.0      20.6
      Second Lien                                  0,0         0.0         0.5           0.5         0.5          0.5         0.5       0.5         0.5        0.5         0.5         0.5       0.5           0.0      0.0       0.0       0,0       0.0      4,6      5.6       6.1
      Subordinated                                 0.0         0.0         0.0           0.0         0.0          0,0         0.0       0.0         0.0        0.0         0.0         0.0 '     0,0         12.9      12.9     12.9       12.9      12.9      0.0      0.0       0.0
        Tolal int. ew.                             0.9         0.9         1.9           1.9         1.9          1.9         2.0       1.8         1.8        1,9         1.9         1.9       1.7         30.6      29.1     31,4       39.4      30.1     20.2     21.6      26.7

     Cap ex                                        3.B         4.5         2.7           7,8        10.5         8.8          4.2       7.0         5.9        5.6        18.9         6,5       1.7         21.8      18.6     22.5       19.4      35.8     80,8     84.0      69,5
                                                                                                                                                                                                                                                                                          Case 13-50530-CSS




     Free cash Flow                               (4.B)        0.6         (0.1)        (3.5)       (7.0)      (10.4)         1.7       (3.2)        1.5       0.0       (23,0)       (8.3)     (1.5)        23.5      16.3     (16.5)    (45.7)    (13.0)   (52,3)   (53.3)      (4.9)




                                                                                                                                                                                                               9.4      2.1                           2.3      2,9      2.6       4.9


     Revolver [max S35mm)                                                                                                                                                                                    24.6       0.0      3.0       52.0      61.0     12.1     16.4       0.0
     First lien term loan L-MOO                                                                                                                                                                              73.8      96.5     98.3     100.0     100.0     178,6    178,6     180.0
      Tolal First Lien                                                                                                                                                                                                                                                195.0
                                                                                                                                                                                                                                                                                          Doc 772-5




                                                                                                                                                                                                             98,5      96.5    101,2     152.0     161.0     190.7              160.0
     Second lien Eerm loan L+700                                                                                                                                                                               0.0      0.0       0.0       0.0       0.0     50.0     50.0      50.0
     Cspilal Lease Obligaltons                                                                                                                                                                                 0,0      0.0      0,0        0,0       0.4      0,0      0.0       0.0
     Other                                                                                                                                                                                                     0,0      0.0       0,0       0.0       0.0      0.0      0.0       0.0
      Tolal Secured                                                                                                                                                                                          98.5      96.5    101.2     152,0     161.4     240.7    245.0     230.0
     8.625% Sr. Sub Nls due 2007                                                                                                                                                                            150.0     150.0    150.0     150.0     150.0       0.0      0.0       0.0
        Total Debt                                                                                                                                                                                          248.5     246.5    251,2     302.0     311.4     240.7    245.0     230.0


     GMP Equity                                                                                                                                                                                              10.3       G.S     (41.5)   (107.4)   (204.1J    72,9     57.4     (26.2]
       Total Book Cap                                                                                                                                                                                       258.8     255,3    209.7     114.6     107,2     313,6    302.4     203.B
                                                                                                                                                                                                                                                                                          Filed 08/21/20




     Ratios
     First Uen DebUEBITDA                                                                                                                                                                                     u         1.5      2.7       11.6       3.0      3.9      3.7       2.0
     Secured Debl/EBITDA                                                                                                                                                                                       1.3      1.5      2.7       11.6       3.0      4.9      4,7       2.5
     Tolal Debl/EBITDA                                                                                                                                                                                        3.3       3,a       6.7     23.0        5,9      4.9      4.7       2,5
     Total Book Cap/EBITDA                                                                                                                                                                                     3.4      4,0       5.6       8.7       2.0      6.4      5,8       2.2

     EBITDWHrsl lien Int Exp                                                                                                                                                                                  4.3       4.0       2.0       0.5       3.1      3.1      3.3       4.4
     EeiTDA/TolallnlExp                                                                                                                                                                                       2.5       2.2       1.2       0.3       1.B      2,4      2.4       3.4
                                                                                                                                                                                                                                                                                          Page 3 of 6




     Tangible Assets                                                                                                                                                                                        306,4     332,8    300.0     35B.7     335,2     39B.1    331.8     357,1
     TangiMeAssets/Tolal Debt                                                                                                                                                                                 1,2       1.3       1.2       1.2       1.1      1.7      f.6       1.6


     "2008 full fiscal year eslimate was provided by ttie Company's estimate from 01/31)08 Private Model


s0
0                     SALoanJnfolUpdales- CrediftPalrick's Updal                   !S_AIHed.xlsOper R8sult54/8/20085:15 PM
0
u
en
                  Case 13-50530-CSS                                        Doc 772-5                   Filed 08/21/20   Page 4 of 6




Allied Holdings (Private) • Summary




 Company Description


 Allied Holdings ("Allied" or "Company") is a vehicle transportation company. The Company provides services to the new and used car
 industry that include specialized trucking, logistics, and other support senrices. The Company operates two subsidiaries: Allied
 Automotive Group and Axis Group. Allied operates in the new car market while Axis operates primarily in the used car and rental car
 markets. Allied was founded in 1934 and is headquartered in Decatur, Georgia.


 Summary of Recent Results


 Allied Holdings went under Chapter 11 bankruptcy protection on July 31, 2005. While in bankruptcy reorganization the Company has
 been able to negotiate new labor and customer contracts affording the Company with millions in cost savings and price increases,
 Before entering bankruptcy protection the Company was experiencing declining revenues, EBITDA, and EBITDA margins. The
 Company has received its new exit financing of a $155 million First Lien Term Loan and a $50 million Second Lien Term Loan.

 On April 8. the Company held a lender5' conference call In which they proposed an amendment to the Comoanv's credit agreement.
 The oroDosed amendment would allow Yucaipa, the_Soonsor. to do the followinci: purchase the Companv's first lisnterm loan in the
 open market provide the option to contribute the purchased first lien term loans to Allied in exchange for preferred stock; and seek
 these same amendments for the second lien term loan credit agreement. One restriction of the proposed amendment would only
 allow Yucaioa Ihe ability to hold no more than 33% of the outstanding term loan. The Company is askinfl for commitments to the
 proposed amendment by April 15.

 In early December Allied terminated its bid for PTS. During the April 2008 lenders' conference call management stated that the bid for
 PTS was terminated due to them not seeing value in the PTS business. Management also mentioned that they would compete
 against PTS for business. One condition of the Company's renegotiated labor contract is that if the Company competes with PTS they
 must pay full union wages.

 The Company is seeing increased competition from non-union carriers which could affect their operations going forward. Despite the
 increased competition the Company is in the process of negotiating a multi-year contract extension with General Motors. The
 Company hopes to have the contract extension on place by the end of the year.

 In the April 2008 lenders' conference call, Allied updated its preliminary full year 2007 financial results. The Company lowered Its
 preliminary 2007 EBITDA to $48.7 million, which is a decrease of $2.6 million from the initial preliminary results that were released in
 January. The lowered preliminary EBITDA was mainly due to an increase in maintenance. The increase In maintenance accounted
 for $1.5 million of the lowered preliminary EBITDA and was caused by the Company using a bad estimate of maintenance expense for
 the initial preliminary numbers. The Company did not say when they would release audited 2007 financials. Based on the updated
 preliminary full year results, Allied fell short of its EBITDA plan by approximately $7.5 million. The shortfall in EBITDA was mainly due
 to a decrease in the volume of units shipped, an increase in fuel expense, and an increase In maintenance expense, These items
 were partially offset by an increase in pricing and union concessions. At the end of 2007, Allied was levered at 3.9x first lien debt and
 4.9x total debt. These leverage ratios do not take into account the allowed add backs (interest income, management fees, and other
 reomanjzatjpnjMsfs above allowed amounts) to arrive_at Bank EBITDA which is used for the covenant calculations.

 February and YTD 2008 results were better than the year ago periods but fell short of the planned amount- The Company, for the YTD
 period, missed planned EBITDA by $2.6 million. The shortfall in EBITDA was mainly caused by an increase in maintenanfte expense.
 The Company is exDectina a $1.5 million shortfall, from plan, in the month of March EBITDA mainly due to the_United_Axle strike,
 Based on preliminary LTM 02/29/08 results, the ComDanv is levered at 3.7x first lien debt and 4.7x total debt. The leyeracie ratios
 have improved since the year end due to the Improved year over year EBITDA performance,

 The Company's recently released five year plan, which was revised from the Emergence Plan, calls for 2008 EBITDA to Increase to
 $91.3 million. 2008's planned EBITDA was revised downward by approximately $5.8 million, from the Emergence Plan, mainly due to
 a decrease In volume. The large increase in 2008 EBITDA is expected to result from price increases, an approximate $18.9 million
 positive impact, union wage savings, an approximate $16.3 million oositive impact, and cost savings initiatives. an approximate $1-1
 million oositive impact. These positive impacts will be mainly offset by an expected decrease in volume, an approximate $8.6 million
 negative imDact.




    S:\Loan_lnfo\Updates • CredlliPatrlck's Updat6sltti]sl<_UpdatesJUIied.xlsSumm,iry4(8(20a85:15 PM




                                                                                                                                            AM00037
     ^ \^\^^- ^ ^^ ^ m ^w< $0 ^ ^'" ^"' <—f'-r


     _^ ^ ^ ^u ^^ ^ ^ r^^ ^- -^ sy" ^
           S^^. v2,^^^

     —>^ <^o/»-i;t^u?~ (h> ^.e^i' C^'-t^-^f^'^-s. ~T/^~\'<   s^^**'
                                                                      Case 13-50530-CSS
                                                                      Doc 772-5




                                   ALLIED HOLDINGS,. INC.




                          Lenders' Presentation
                                                                      Filed 08/21/20
                                                                      Page 5 of 6




                                       April 8, 2008


I0
0
0
u
CD
                                  a\
                                  n
                                  0
                                  0
                                  0
                                  i
Agenda



   Business Update
                                       Case 13-50530-CSS




   Recent Financial Performance
                                       Doc 772-5




   2008 Outlook


   Amendment Overview
                                       Filed 08/21/20




   Q&A
                                       Page 6 of 6
